DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “terminal end of the delivery manifold is capped” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “the flow passages” is recited. However, it is unclear if the limitation is meant to recite that there is more than one flow passage or if it is simply referencing the limitation “one or more flow passages” as recited in claim 5. In order to advance prosecution, the limitation will be interpreted as being “the one or more flow passages”. Applicant is recommended replace the limitation with --the one or more flow passages-- in case it is meant to stay consistent with claim 5.
Regarding claim  8, the limitation “the flow passages” is recited. However, it is unclear if the limitation is meant to recite that there is more than one flow passage or if it is simply referencing the limitation “one or more flow passages” as recited in claim 5. In order to advance prosecution, the limitation will be interpreted as being “the one or more flow passages”. Applicant is recommended replace the limitation with --the one or more flow passages-- in case it is meant to stay consistent with claim 5.

Regarding claim 16, the limitation “the plurality of apertures may be positioned along the length of the delivery manifold” is recited. The phrase “may be” renders the claim indefinite since it is unclear whether the claimed limitation is supposed to be included within the scope of the claim. The limitations following the phrase will be interpreted as being required in order to advance prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al. (2005/0203452), in view of Long et al. (2009/0299257).
Regarding claim 1, Weston discloses a method for promoting perfusion at a tissue site (increasing the circulation of blood through the venous system) (Weston, para. 008), the method comprising: circumferentially disposing a dressing (311) proximate intact skin extending of the tissue site (overall device is circumferentially disposed over the tissue site which includes intact skin; see FIG. 4 and para. 0043), wherein the dressing comprises: a comfort layer (370; 
a sleeve (320) (enclosure) formed from a semi-permeable material (enclosure may be constructed in whole or in part of gas-permeable materials -- para. 0029) that forms a chamber containing the comfort layer (370) to seal the comfort layer within the chamber between the sleeve and the intact skin (the enclosure is placed over the lower leg portion of the patient, including the liner) (Weston, para. 0044, lines 24-30; also as shown in FIG. 4); 
an attachment device for sealing the sleeve to the intact skin (enclosure maybe sealed to the adjacent portions of the body using any sealing means) (Weston, para. 0043, lines 30-35);
supplying negative pressure into the chamber (reduced pressure is supplied to the volume under the enclosure in the area of the wound; directly connected to the reduced pressure supply means by means of a connector) (Weston, para. 0045, lines 5-25);
collapsing the sleeve in response to the supplied negative pressure, stiffening the sleeve in response to the supplied negative pressure; and pulling the intact skin radially outwards in response to the supplied negative pressure (reduced pressure is supplied to the volume under the enclosure in the area of the wound; state of complete collapse -- since Weston discloses the same steps and structures as claimed, the sleeve that has a vacuum being applied to be caused to collapse against the skin will have the same effect of stiffening the sleeve) (Weston, para. 0044-45).
Weston does disclose the distribution of vacuum by wound packing means, and that the liner is a cotton layer which act as a means for distributing the vacuum as a manifold, but does 
Long teaches a reduced pressure apparatus and method for delivery of a vacuum to a wound or tissue site of a patient comprising a manifold (735) (shaped dressing bolster) that is formed from a porous material having an flow channels for distributing negative pressure to the skin (cellular foam, open-cell foam), wherein the manifold is disposed to the proximate the intact skin and a comfort layer (741; breathable dry layer) is configured to be disposed in the chamber between the intact skin and the manifold (Long, para. 0071, 0040; FIG. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add to the method of Weston a manifold that is formed from a porous material having an open cell structure, wherein the manifold is disposed to the proximate the intact skin and a comfort layer is configured to be disposed in the chamber between the intact skin and the manifold as taught by Long to allow the comfort layer to help avoid skin irritation while the manifold is able to evenly distribute pressure to the tissue (Long, para. 0071).
The functional language has been carefully considered but deemed not to impose any structural limitation on the claims distinguishable over the structure of the manifold of the modified device of Weston. Since the manifold of the modified device of Weston has the same structure as claimed, the manifold is able to be used in the same manner as set forth in the claim to cause the sleeve to collapse upon application of the vacuum, stiffening the sleeve to stabilize the sprain joint and pulling the intact skin radially outward (since Weston discloses a 

Regarding claim 3, the modified method of Weston discloses fluidly coupling the manifold to a negative pressure source and supplying negative pressure to the manifold for distribution of negative pressure to the intact skin (reduced pressure is supplied to the volume under the enclosure in the area of the wound; directly connected to the reduced pressure supply means by means of a connector; enclosure as modified by Long to include manifold which would distribute negative pressure to the skin) (Weston, para. 0045, lines 5-25).
Regarding claim 4, the modified method of Weston discloses supplying the negative pressure to the manifold further comprises distributing negative pressure to the intact skin surrounding the tissue site (reduced pressure is supplied to the volume under the enclosure in the area of the wound; directly connected to the reduced pressure supply means by means of a connector; enclosure as modified by Long to include manifold which would distribute negative pressure to the skin and is surrounding the tissue site -- tissue site and skin being any part of the body that is enclosed as shown in FIG. 4 of Weston) (Weston, para. 0045, lines 5-25)

Regarding claim 5, Weston discloses an apparatus for applying negative pressure to a tissue site of a patient, the apparatus comprising: 
a manifold (matrix/wound packing means; 375) formed from porous material (foam-type structure to enhance gas flow) (para. 0044);

a delivery manifold (345; suction drain leads to multiple openings 345a’’) having walls surrounding one or more flow passages configured to receive a negative pressure from a negative-pressure source and deliver negative pressure to the chamber (suction drain and suction drain means operably connected to the reduced pressure supply means 240) (para. 0045, lines 1-5).
The device of Weston does not specifically disclose that the manifold layer is circumferentially disposed.
However, Long teaches a reduced pressure apparatus comprising a manifold (332; bolster) that is circumferentially disposed (extends around a circumference) (Long, Para. 0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the manifold of the modified device of Weston to be disposed circumferentially as taught by Long in order to provide higher compressive forces as there is no off-loading of the force (Long, para. 0062) and the overall force is distributed evenly to the body part to prevent concentration of forces that may hurt/irritate the patient’s skin.

Regarding claim 6, the modified apparatus of Weston discloses that the delivery manifold comprises a flexible material (bottom drain portion comprised of polymer tubing that is flexible enough to allow tubing to easily bend, but rigid enough to prevent the tubing from 

Regarding claim 7, the modified apparatus of Weston discloses the walls further includes a plurality of apertures (345a’’; perforations) that fluidly communicate between the flow passages and the manifold (may extend along different portion to be in communication with suction means 345’) (para. 0045, last 10 lines).

Claim 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al. (2005/0203452), in view of Long et al. (2009/0299257) as applied to claim 5 above and in further view of Weston (2005/0261615) (hereafter Weston '615)
Regarding claim 8, the modified apparatus of Weston discloses a delivery tube (364; bulb connection tubing member) having one or more lumens (has one lumen) fluidly coupling the flow passages of the delivery manifold to the negative pressure source (vacuum system 350) (para. 0048).
The now modified device of Weston does not explicitly disclose that the lumens have protrusions to prevent the lumens from collapsing under pressure.
Weston ‘615 teaches a reduced pressure apparatus having one or more lumens wherein the lumens having one or more protrusion (Weston '615, para. 0156).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the delivery manifold of the modified device of Weston to have 
Regarding claim 9, the modified device of Weston discloses that the flexible delivery tube is elliptical in shape (elliptical) and disposed in the chamber between the sleeve and the manifold as shown in Weston’s FIG. 4 (Weston, para. 0045, lines 55-65).
Regarding claim 10, the modified device of Weston disclose that the delivery manifold and the flexible delivery tube are formed of a soft silicon material (silicon) (Weston, para. 0045, lines 55-60).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al. (2005/0203452), in view of Long et al. (2009/0299257) as applied to claim 5 above and in further view of Weston (2005/0261615) (hereafter Weston '615) and in view of Johnson et al. (2007/0218101).
Regarding claim 11, the modified device of Weston has everything as claimed but does not specifically delivery of a temperature controlled airflow to the manifold.
Weston ‘615 teaches a reduced pressure treatment apparatus that is also adapted to deliver a temperature controlled airflow to manifold skin (forced entry treatment system; air or other gases that is heated or cooled) (Weston ‘615, para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the manifold and sleeve of the modified device of Weston to be adapted to deliver a positive pressure to the chamber between a sleeve and the intact skin as taught by Weston '615 in order to introduce ancillary fluids into the chamber for additional 
The now modified device of Weston does not disclose that the delivery manifold is able to deliver both airflow and vacuum to the manifold.
Johnson teaches a reduced pressure delivery apparatus with a delivery manifold (241) that is able to deliver both airflow (233) (second lumen may be used to introduce a fluid) and a vacuum (263) (reduced pressure source and the flow channels along the first lumen) to a manifold (Johnson, para. 0079).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the delivery manifold of the modified device of Weston to deliver both the airflow and vacuum with an additional lumen as taught by Johnson in order to provide a compact device with a single connection point for delivery of both a vacuum for reduced pressure therapy and an air flow for controlled conditions within the device.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al. (2005/0203452), in view of Long et al. (2009/0299257) as applied to claim 5 above, and in further view of Atkinson et al. (2006/0287621).
Regarding claim 12, the modified device of Weston has everything as claimed, but does not disclose that the apparatus further comprises a substantially rigid cast enclosing the sleeve.
Atkinson teaches a reduced pressure device comprising a sleeve (10) (SAC device) and a substantially rigid cast enclosing the sleeve (may be used under a hard cast) (Atkinson, para. 0023).
.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al. (2005/0203452) in view of Long et al. (2009/0299257) as applied to claim 5 above, and in further view of Mangrum et al. (2011/0295168).
Regarding claim 13, the modified device of Weston has everything as claimed, but does not specifically disclose further comprising a walking boot enclosing the sleeve.
However, Mangrum teaches a negative pressure apparatus comprising a sleeve (vacuum generating mechanism) and a walking boot enclosing the sleeve (boot; built into the structure of the boot) (Mangrum, para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add to the modified device of Weston a walking boot as taught by Mangrum in order to obviate the need for designing special shoes to interface with the device and allow the user to walk around (Mangrum, para. 0030).

Claim 14-16, 18, 20-22, 25, and 28-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atkinson et al. (2006/0287621), in view of Long et al. (2009/0299257) and in view of Johnson et al. (2007/0218101).

A sleeve (13; outer layer) configured to cover the manifold (see cross section in FIG. 3) and form a chamber (chamber being blank space shown in cross section FIG. 2 section B-B) containing the manifold to seal the manifold within the chamber between the sleeve and the tissue site (manifold is positioned on the inside as shown in FIG. 3 where blank space is where leg/tissue site will be) (see also para. 0020);
A delivery tube (16; connective tubing) having walls, defining a flow passage (connecting vacuum source) (para. 0016);
Atkinson discloses a comfort layer (11; inner absorbable layer), but does not specifically disclose that the manifold layer is circumferentially disposed about the tissue site.
Long teaches a reduced pressure apparatus and method for delivery of a vacuum to a wound or tissue site of a patient comprising a manifold (735) (shaped dressing bolster) that is formed from a porous material having an flow channels for distributing negative pressure to the skin (cellular foam, open-cell foam), wherein the manifold is disposed to the proximate the intact skin and a comfort layer (741; breathable dry layer) is configured to be disposed in the chamber between the intact skin and the manifold (Long, para. 0071, 0040; FIG. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add to the device of Atkinson a manifold that is formed from a porous material having an open cell structure, wherein the manifold is disposed to the proximate the intact skin and a comfort layer is configured to be disposed in the chamber between the intact 
The now modified device of Atkinson does not disclose that that the delivery manifold having a divider, and the divider defining a first flow passage and a second flow passage; and the delivery tube having a first lumen and a second lumen, wherein the first lumen is fluidly coupled to the first flow passage and the second lumen is fluidly coupled to the second flow passage, and that the first flow passage, the second flow passage, the first lumen, and the second lumen are configured to receive negative pressure from a negative pressure source and deliver negative pressure to the manifold.
However, Johnson teaches a reduced pressure delivery system with a manifold (flowable materials forms a foam to create flow channels) for open cell structure for flow channels (para. 0130), delivery manifold (distal end of reduced pressure delivery tube)  and delivery tube (reduced pressure delivery tube 241), the deliver manifold having walls and a divider (lumens of the reduced pressure delivery tube can be positioned side by side with a vertical divider, para. 0080 -- see also FIG. 40 which can be the configuration of the delivery manifold or also remain circular with divider positioned through the middle as in FIG. 4B (but vertical); also disclosed to have lumen extended to the distal end, see para. 0079 -- this portion is considered the delivery manifold as its leading to different openings) dividing a first flow passage and a second flow passage (first and second lumen; 263 and 265 in portion towards distal end), the delivery tube having a first lumen and a second lumen, the first lumen and second lumen being coupled to the first and second flow passages (portion of tube that is more 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the delivery tube of Atkinson to include the delivery manifold having a divider, and the divider defining a first flow passage and a second flow passage; and the delivery tube having a first lumen and a second lumen, wherein the first lumen is fluidly coupled to the first flow passage and the second lumen is fluidly coupled to the second flow passage, and that the first flow passage, the second flow passage, the first lumen, and the second lumen are configured to receive negative pressure from a negative pressure source and deliver negative pressure to the manifold as taught by Johnson in order to ensure distribution of the reduced pressure in different parts to allow for more evenly applied pressure to the body of the patient.

Regarding claim 15, the modified device of Atkinson does not specifically disclose a plurality of apertures through the walls, wherein the plurality of apertures is configured to fluidly couple the first flow passage and the second flow passage with the manifold.
However, another embodiment of Johnson discloses a delivery manifold (2115; primary manifold) having walls with a plurality of apertures (2155) that are configured to fluidly couple a flow passage with the manifold (allow reduced pressure delivered to the primary flow passage to be distributed to the tissue site) (para. 0157).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the wall of the distribution manifold of the modified 

Regarding claim 16, the modified device of Atkinson discloses that the delivery manifold has a length and the plurality of apertures may be positioned along the length of the deliver manifold to uniformly direct negative pressure to the manifold (see FIG. 40 of Johnson).
Regarding claim 18, the modified device of Atkinson discloses that the delivery manifold has a terminal end opposite the delivery tube, and wherein the terminal end of the delivery manifold is open (second lumen is positioned to communicate the flow channel 233 through a distal orifice similar to distal orifice 243 -- in side by side configuration, one lumen will have distal orifice) (para. 0080).
Regarding claim 20, the modified device of Atkinson discloses that the first lumen is bound by a first wall and a second wall (see the lumens as modified by Johnson in rejection to claim 14 above, configuration of lumen will be as shown by FIG. 40 with a rectangular tube -- interpretation of the first and second wall can be interchangeable in this claim).
Regarding claim 21, the modified device of Atkinson does not disclose that the first wall includes a first protrusion extending towards the second wall, wherein the first protrusion is configured to prevent the first wall from touching the second wall when a force is applied to the delivery tube.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added to the first lumen of the modified device of Atkinson a first protrusion extending towards the second wall, wherein the first protrusion is configured to prevent the first wall from touching the second wall when a force is applied to the delivery tube as taught by Johnson in order to prevent collapse of the manifold and thus blockage of flow during the application of reduced pressure (para. 0156).

Regarding claim 22, the modified device of Atkinson does not disclose that the second wall includes a second protrusion extending towards the first wall, wherein the second protrusion is configured to prevent the second wall from touching the first wall when a force is applied to the delivery tube.
However, another embodiment of Johnson in para. 0156 discloses a lumen bound by a first (bottom wall of FIG. 44) and second wall (top wall of FIG. 44), wherein the second wall includes a second protrusion (2135) extending towards the first wall (see FIG. 44), wherein the second protrusion is configured to prevent the second wall from touching the first wall when a force is applied to the delivery tube (blockage prevention member).


Regarding claim 25, the modified device of Atkinson discloses that the first lumen is bound by a first wall and a second wall and the second lumen is bounded by a third wall and a fourth wall (see the lumens as modified by Johnson in rejection to claim 14 above, configuration of lumen will be as shown by FIG. 40 with a rectangular tube -- interpretation of the first and second wall can be interchangeable in this claim and the third and fourth wall are interchangeable).
Regarding claim 28, the modified device of Atkinson discloses that the delivery manifold has a rectangular cross section (see FIG. 40 of Johnson, see modification in rejection to claim 14 above).
Regarding claim 29, the modified device of Atkinson disclose that the delivery manifold has an elliptical cross section (when modified with configuration with circular cross section, see modification in rejection to claim 14 above).
Regarding claim 30, the modified device of Atkinson discloses that the delivery manifold and the delivery tube are coupled by a transition region (broadly interpreted, transition region 
Regarding claim 31, the modified device of Atkinson discloses that the delivery manifold and the delivery tube are formed from a flexible material (tube is preferably made from paralyne-coated silicone or urethane) (Johnson, para. 0077).
Regarding claim 33, the modified device of Atkinson has everything as claimed, but does not disclose that the apparatus further comprises a substantially rigid cast enclosing the sleeve.
Atkinson also teaches a reduced pressure device comprising a sleeve (10) (SAC device) and a substantially rigid cast enclosing the sleeve (may be used under a hard cast) (Atkinson, para. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add to the modified device of Weston a substantially rigid cast enclosing the sleeve as taught by Atkinson in order to provide a protective barrier for protecting a user's injured leg from further injury or damage while simultaneously providing treatment to accelerate healing of the patient's wound/injury.

Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atkinson et al. (2006/0287621), in view of Long et al. (2009/0299257) and in view of Johnson et al. (2007/0218101) as applied to claim 14 above, and in further view of Weston (2005/0261615) (hereafter Weston '615).

Weston ‘615 teaches a reduced pressure treatment apparatus that is also adapted to deliver a temperature controlled airflow to manifold skin (forced entry treatment system; air or other gases that is heated or cooled) (Weston ‘615, para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the manifold and sleeve of the modified device of Atkinson to be adapted to deliver a positive pressure to the chamber between a sleeve and the intact skin as taught by Weston '615 in order to introduce ancillary fluids into the chamber for additional comfort and to control the chamber environment for increased healing of the patient (Weston ’615, para. 0052).
The now modified device of Atkinson does not disclose that the delivery manifold is able to deliver both airflow and vacuum to the manifold.
Johnson teaches a reduced pressure delivery apparatus with a delivery manifold (241) that is able to deliver both airflow (233) (second lumen may be used to introduce a fluid) and a vacuum (263) (reduced pressure source and the flow channels along the first lumen) to a manifold (Johnson, para. 0079).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the delivery manifold of the modified device of Atkinson to deliver both the airflow and vacuum with an additional lumen as taught by Johnson in order to .

Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over W Atkinson et al. (2006/0287621), in view of Long et al. (2009/0299257) and in view of Johnson et al. (2007/0218101) as applied to claim 14 above, in further view  of Mangrum et al. (2011/0295168).
Regarding claim 34, the modified device of Atkinson has everything as claimed, but does not specifically disclose further comprising a walking boot enclosing the sleeve.
However, Mangrum teaches a negative pressure apparatus comprising a sleeve (vacuum generating mechanism) and a walking boot enclosing the sleeve (boot; built into the structure of the boot) (Mangrum, para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add to the modified device of Atkinson a walking boot as taught by Mangrum in order to obviate the need for designing special shoes to interface with the device and allow the user to walk around (Mangrum, para. 0030).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29-31 of U.S. Patent No. 10,219,973 (here after referred to as Pat. ‘973). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-4, claim 29-31 of Pat. ‘973 has everything as claimed, the only difference being that claim 2 of the present claim is included by independent claim 29 of Pat. ‘973.

Allowable Subject Matter
Claims 17, 19, 23-24, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grahn (WO 01/80790) and Buchanan et al. (8,052,624) discloses a negative pressure therapy device that also provides thermal therapy, but does not disclose a manifold. Knighton et al. (2003/0191437) discloses a negative pressure therapy device, but discloses the sleeve as being impermeable. Rastegar et al. (2008/0045866) discloses a negative pressure therapy device and method comprising a rigid sleeve that is able to draw intact skin radially outwards with a delivery manifold having a plurality of apertures. Casper (2004/0024322), Filtvedt (2005/0027218) discloses a therapy devices that delivers negative pressure a patient. Mangrum (2007/0167884) discloses a negative pressure therapy device that .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619


/MICHAEL J TSAI/Primary Examiner, Art Unit 3619